Citation Nr: 0827997	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement service connection for an eye disorder, as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected diabetes mellitus.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and if so, whether service connection may 
be granted. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.  

5.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity. 

6.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity.  

7.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity.  

8.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and a July 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  

All of the claims, with the exception of whether new and 
material evidence has been presented to reopen a claim for 
service connection for hypertension, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for arterial hypertension was denied 
by a November 2002 rating decision.  The veteran was notified 
of the denial November 14, 2002, and he did not appeal.  

2.  Additional evidence associated with the claims file since 
the RO's November 2002 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for arterial hypertension.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Since the November 2002 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for hypertension have been 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for hypertension.  Therefore, no further 
notice or development under the VCAA is required with respect 
to the claim to reopen, including any discussion of the 
requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). 

The veteran's initial claim for service connection for 
hypertension was denied in a December 1989 rating decision.  
The veteran was notified of the decision in January 1990, and 
he did not appeal.  The decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

In November 2002, the RO reopened the claim for service 
connection for hypertension and denied it on the merits.  The 
veteran was notified of the decision by letter dated November 
14, 2002, and he did not appeal.  The decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The bases for the November 2002 denial were that there was no 
evidence that the veteran's hypertension was incurred in or 
caused by service and that it was not related to his service-
connected diabetes mellitus.  

Evidence added to the record since the November 2002 denial 
includes private medical records.  Dr. Elena Gonzalez stated 
in May 2005 that the veteran's diabetes mellitus "alters" 
his hypertension.  This evidence is new and material since it 
relates to an unestablished fact, a relationship between the 
veteran's hypertension and his service-connected diabetes 
mellitus, and creates a reasonable possibility of 
substantiating the claim.  This statement is new and material 
evidence.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for arterial 
hypertension, to include as secondary to service-connected 
diabetes mellitus, the appeal is granted.  


REMAND

The veteran indicated on in an August 2004 claim that he had 
a claim with the Social Security Administration (SSA) for 
disability benefits.  This is also noted on his claim for a 
TDIU dated in May 2005.  The RO requested records from SSA in 
January 2006, and the SSA indicated that it could not locate 
the folder.  The veteran was informed of this in a February 
2006 supplemental statement of the case.  He responded in 
March 2006 that SSA had not yet approved his benefits, but 
that the claim was on appeal.  A follow up request for the 
SSA records was not made.  

The SSA determination and associated records are not 
currently in the claims file.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA has a duty to 
acquire a copy of the decision regarding Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002 & Supp. 2008).  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration. VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2007).  

The record does not show that it is reasonably certain that 
such records do not exist or that further efforts to obtain 
them would be futile.  Under the circumstances presented 
here, and to afford the veteran every consideration, the 
RO/AMC should make another request for the veteran's SSA 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  The veteran seeks service connection for 
hypertension and coronary artery disease as secondary to his 
service-connected diabetes mellitus.  See 38 C.F.R. § 
3.310(a).  

The record shows that the veteran is service connected for 
diabetes mellitus and that there is a current diagnosis of 
hypertension and of coronary heart disease.  Dr. Elena 
Gonzalez noted in April 2002 that the veteran had 
hypertension and arteriosclerotic heart disease.  In a May 
2005 statement. Dr. Gonzalez reported that the veteran has 
diabetes mellitus with "alters" his hypertension.  While a 
VA examiner in September 2002 stated that the veteran's 
hypertension was not secondary to his diabetes mellitus, an 
opinion regarding the veteran's coronary artery disease has 
not been obtained, nor has an opinion been obtained 
concerning his hypertension on the basis of aggravation.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
Total disability ratings for compensation may be assigned  
where the schedular rating is less than total and the  
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected  
disabilities, provided that, if there is only one such  
disability, the disability shall be ratable at 60 percent or  
more, and if there are two or more disabilities, there shall  
be at least one disability ratable at 40 percent or more, and  
sufficient additional disability to bring the combined rating  
to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident and disabilities affecting a 
single body system will be considered one disability.  See 38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991). 

The veteran has several service-connected disabilities.  
Diabetes mellitus is rated as 20 percent disabling; 
peripheral neuropathy of the right and left lower extremities 
are rated as 10 percent disabling each; and fracture of the 
second third and fourth metatarsals, right, and peripheral 
neuropathy of the right and left upper extremities are each 
rated as noncompensable.  His combined rating is 40 percent.  
The veteran has not been afforded an appropriate VA 
examination to determine whether his service-connected 
disabilities prevent him from maintaining substantially 
gainful employment.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject 
a claim  for a TDIU without producing evidence, as 
distinguished from  mere conjecture, that the veteran can 
perform work that would  produce sufficient income to be 
other than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on his 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).  A VA examination is therefore required to address 
this issue.  

As the case must be remanded for the foregoing reasons, the 
veteran should also be afforded a VA neurological evaluation 
to assess the current severity of his service-connected 
peripheral neuropathy of the upper and lower extremities.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's claim 
for SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no 
such records exist, this should be 
documented.  

2.  Thereafter, schedule the veteran for 
a VA cardiovascular examination.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's hypertension was 
either (a) caused by or (b) aggravated by 
his service-connected diabetes mellitus.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran's coronary artery 
disease was either (a) caused by or (b) 
aggravated by his service-connected 
diabetes mellitus.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA 
neurological examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
peripheral neuropathy of the upper and 
lower extremities.  The examiner should 
specifically discuss the extent, if any, 
of paralysis of the nerves involved.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.   Make arrangements for the veteran to 
have a VA general medical examination.  
The claims folder, to include a copy of 
this remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  All tests 
deemed necessary by the examiner are to 
be performed.

The examiner is requested to provide a 
medical opinion as to the degree of 
occupational impairment attributable to 
all of the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.

In particular, describe what types of  
employment activities would be limited  
because of the veteran's service-
connected disabilities and whether any  
limitation on employment is likely to be  
permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the issues on 
appeal.  If the benefits sought are not 
granted in full, issue the veteran a 
supplemental statement of the case and 
allow him the appropriate time to respond 
before returning the case to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

